DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 11/17/2021 Applicant cancelled claims 2-7, 9, 12-15, 17, 18, and 26-28, amended claims 24, 25, 30 and added the new claims 32-41. Claims 1, 24, 25, 30, and 32-41 are pending; claim 1 remains withdrawn for being drawn to non-elected subject matter. Claims 24, 25, 30, and 32-41 are currently examined.

Withdrawn claim rejections
Claim Rejections - 35 USC § 112
The rejection of claims 24-28 and 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments to the claims. 

New and maintained claims rejections necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, and 30 remain, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Fearon D. (cited in the previous Office action) for reason of record.
The claims are drawn to a composition (or a kit of parts) comprising AMD3100 (an inhibitor of CXCL12 signaling) and an immune checkpoint inhibitor. The immune checkpoint inhibitor is an inhibitor of PD-1 or PD-L1 (e.g. nivolumab, pembrolizumab, ipilimumab, durvalumab, or atezolizumab). The composition may be solid (capsule, tablet, 
Fearon disclosed therapy of tumors with reducing or preventing immune suppression and increasing T cell recruitment and accumulation in the cancerous tumor microenvironment, in order to overcome the exclusion and death of CD3+ T cells, and preferably CD3+ effector T cells from the tumor and the suppression of anti-tumor T-cell activity ([0001]). The methods use the CXCR4 antagonist (AMD3100; Plerixafor) ([0017]). The method also comprises administering a PD-1 signaling inhibitor (a PD-1 antagonist, which may be an anti-PD-1 antibody) or a PDL-1 antagonist. The PDL-1 antagonist is an anti-PDL-1 antibody (which may be an anti-PDL1 antibody. The CXCR4 signaling inhibitor is administered in combination with a PD-1 signaling inhibitor, and preferably a PD-1 antagonist, including for example, an anti-PD-1 antibody, or a PD-L1 antagonist, including for example, an anti-PD-L1 antibody ([0018]). The CXCR4 signaling inhibitor has synergistic activity with a PD-1 signaling inhibitor. The CXCR4 signaling inhibitor is for example, AMD3100 and has synergistic activity with a PD-1 signaling inhibitor for example, an anti-PD-1 antibody or an anti-PDL1 antibody ([0066]). The method also comprises administering other anti-cancer therapies (chemotherapeutic agents, radiation therapy, cancer therapy, immunotherapy, or cancer vaccines). Examples of such immunotherapies include, but not limited to adoptive T cell therapies or cancer vaccine preparations designed to induce T lymphocytes to recognize tumor cells ([0025]).
While it is possible for CXCR4 signaling inhibitors and anti-cancer compounds to be administered alone, it is preferable to present the compounds in the same or separate pharmaceutical compositions (e.g. formulations) ([0121]). Formulations may be in the 
Formulations suitable for parenteral administration (e.g. by injection, including cutaneous, subcutaneous, intramuscular, intravenous and intradermal), include aqueous and non-aqueous isotonic, pyrogen-free, sterile injection solutions which may contain anti-oxidants, buffers, preservatives, stabilizers, bacteriostats, and solutes which render the formulation isotonic with the blood of the intended recipient; and aqueous and non-aqueous sterile suspensions which may include suspending agents and thickening agents, and liposomes or other microparticulate systems which are designed to target the compound to blood components or one or more organs. Typically, the concentration of the active compound in the solution is from about 1 ng/ml 1 μg/ml. The formulations may be presented in unit-dose or multi-dose sealed containers, for example, ampoules and vials, and may be stored in a freeze-dried (lyophilized) condition requiring only the addition of the sterile liquid carrier, for example water for injections, immediately prior to use. Extemporaneous injection solutions and suspensions may be prepared from sterile powders, granules, and tablets. Formulations may be in the form of liposomes or other 
The antibodies nivolumab, pembrolizumab, ipilimumab, durvalumab, or
atezolizumab were widely known and FDA approved as immune checkpoint inhibitors as of at the time that the invention was made (see evidentiary reference: Twomey et al., The AAPS Journal, Cancer Immunotherapy Update: FDA-Approved Checkpoint Inhibitors and Companion Diagnostics 23, 39, 2021 -see Fig 1.- cited in the previous Office action).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have formulated a composition or a kit of parts comprising
AMD3100 and antibodies against PD1 or PD-L1 with a reasonable expectation of success. This is because the reagents were used in cancer immunotherapy and had synergistic properties when administered together. Thus a skilled artisan would have been motivated to have together, either in a composition or a kit of part to administer them together as the prior art had taught.
On pages 6-7 of the remarks Applicant argues that: “…it would be impossible for someone to predict the outcome with any reasonable expectation of success. This is because each component has performs a specific task:…”
The arguments were carefully considered but not found persuasive because first of all the facts of the case is that a composition is claimed. The composition is obvious because it was suggested by Fearon D. Second, the arguments for unexpected results are geared to a hypothetical rejection of a method of treatment. The properties of the composition do not change when the composition is used in a method or other.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647